Citation Nr: 1034172	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06- 29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
that granted service connection for bilateral hearing loss, and 
assigned a noncompensable rating, effective from June 25, 2004.

The Veteran presented testimony at a Decision Review Officer 
(DRO) hearing at the Nashville RO in February 2006.  A transcript 
of the hearing is associated with the claims file.  

In a statement received by the Veteran in November 2006, he 
indicated his desire to cancel his Travel Board hearing scheduled 
for later that month.

At his February 2006 hearing, the Veteran raised the issue of an 
earlier effective date for the grant of service connection for 
his bilateral hearing loss.  In February 2007, he raised the 
issue of entitlement to service connection for tinnitus.  Since 
these issues have not been adjudicated, the Board does not 
have jurisdiction over them, and they are referred to the 
RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran's service-connected 
bilateral hearing loss was last examined for VA purposes in May 
2005.  In view of this, together with the Veteran's 
representative's assertions that this disability has worsened 
(see October 2006, VA Form 646), the Board finds that he should 
be accorded a VA audiological examination to determine the 
current severity of his service-connected bilateral hearing loss.

Additionally, it does not appear that the complete records of 
treatment at the Knoxville and Johnson City VA medical facilities 
have been associated with the claims file.  They should be 
sought.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, the RO should attempt to obtain 
any records of the Veteran's treatment for 
hearing loss at the VA facilities in 
Knoxville and Johnson City/Mountain Home, 
Tennessee, dated since 2004.  

2.	Schedule the Veteran for a VA audiological 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.  The claims file 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed.  The Veteran is 
hereby notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).

3.	Re-adjudicate the claim for an increased 
rating for bilateral hearing loss.  If the 
benefit sought is not granted, the Veteran 
and his representative should be provided 
a Supplemental Statement of the Case 
(SSOC), which takes into consideration all 
evidence added to the record since the 
August 2006 SSOC, and afforded a 
reasonable opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



